****************************************************************
 The ‘‘officially released’’ date that appears near the
beginning of this opinion is the date the opinion was
released as a slip opinion. The operative date for the
beginning of all time periods for filing postopinion
motions and petitions for certification is the ‘‘officially
released’’ date appearing in the opinion.
 This opinion is subject to revisions and editorial
changes, not of a substantive nature, and corrections
of a technical nature prior to publication in the
Connecticut Law Journal.
****************************************************************
  STATE OF CONNECTICUT v. REGGIE BATTLE
                (SC 20396)
         Robinson, C. J., and McDonald, D’Auria, Mullins,
                   Kahn, Ecker and Keller, Js.
     Argued October 19, 2020—officially released April 1, 2021*

                        Procedural History

  Information charging the defendant with the crimes
of carrying a pistol without a permit and criminal pos-
session of a pistol, and with violation of probation,
brought to the Superior Court in the judicial district of
Hartford, where the defendant was presented to the
court, Alexander, J., on a plea of guilty; judgment of
guilty in accordance with plea; thereafter, the court,
Dewey, J., dismissed the defendant’s motion to correct
an illegal sentence, and the defendant appealed to the
Appellate Court, DiPentima, C. J., and Bright and Moll,
Js., which remanded the case to the trial court with
direction to render judgment denying the defendant’s
motion to correct, and the defendant, on the granting
of certification, appealed to this court. Affirmed.
  Temmy Ann Miller, for the appellant (defendant).
  Mitchell S. Brody, senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, former
state’s attorney, Sharmese L. Walcott, state’s attorney,
and Elizabeth Tanaka, former assistant state’s attorney,
for the appellee (state).
                                   Opinion

   PER CURIAM. The sole issue in this certified appeal
is whether General Statutes § 53a-32 (d)1 affords a trial
court the authority to impose a sentence that includes
a period of special parole following a probation viola-
tion and revocation. The defendant, Reggie Battle,
appeals, upon our grant of his petition for certification,2
from the judgment of the Appellate Court remanding
the case to the trial court with direction to deny his
motion to correct an illegal sentence pursuant to Prac-
tice Book § 43-22. See State v. Battle, 192 Conn. App.
128, 147, 217 A.3d 637 (2019). On appeal, the defendant
contends that the Appellate Court improperly construed
§ 53a-32 (d) (4) in concluding that the sentence imposed
upon the revocation of his probation was not illegal.
We disagree and, accordingly, affirm the judgment of
the Appellate Court.
   On appeal, the defendant claims that the plain and
unambiguous language of § 53a-32 (d) (4) did not autho-
rize the trial court to impose a sentence of special parole
upon the revocation of probation because that sanction
is not one that is mentioned in the statute. After examin-
ing the record and briefs on appeal and considering the
arguments of the parties, we conclude that the judgment
of the Appellate Court should be affirmed. The Appel-
late Court’s thorough and well reasoned opinion fully
addresses the certified question, along with the com-
plete facts and procedural history of this case, and,
accordingly, there is no need for us to repeat the discus-
sion contained therein. We therefore adopt the Appel-
late Court’s opinion as the proper statement of the
issues and the applicable law concerning those issues.
See, e.g., R.T. Vanderbilt Co. v. Hartford Accident &
Indemnity Co., 333 Conn. 343, 357, 216 A.3d 629 (2019);
State v. Henderson, 330 Conn. 793, 799, 201 A.3d 389
(2019).
   The judgment of the Appellate Court is affirmed.
   * April 1, 2021, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     General Statutes § 53a-32 (d) provides: ‘‘If such violation is established,
the court may: (1) Continue the sentence of probation or conditional dis-
charge; (2) modify or enlarge the conditions of probation or conditional
discharge; (3) extend the period of probation or conditional discharge,
provided the original period with any extensions shall not exceed the periods
authorized by section 53a-29; or (4) revoke the sentence of probation or
conditional discharge. If such sentence is revoked, the court shall require
the defendant to serve the sentence imposed or impose any lesser sentence.
Any such lesser sentence may include a term of imprisonment, all or a
portion of which may be suspended entirely or after a period set by the
court, followed by a period of probation with such conditions as the court
may establish. No such revocation shall be ordered, except upon consider-
ation of the whole record and unless such violation is established by the
introduction of reliable and probative evidence and by a preponderance of
the evidence.’’
   2
     We granted the defendant’s petition for certification to appeal from the
Appellate Court, limited to the following issue: ‘‘Did the Appellate Court
correctly conclude that, under . . . § 53a-32, a trial court, following a proba-
tion violation and revocation, may impose a sentence that includes a period
of special parole?’’ State v. Battle, 333 Conn. 942, 219 A.3d 373 (2019).